Title: To James Madison from Daniel Clark, 26 July 1803
From: Clark, Daniel
To: Madison, James


Sir
New Orleans 26 July 1803
I herewith take the Liberty of inclosing to you a Copy of some memorandums respecting this Country which I had an Opportunity of forwarding to our Consul General in Paris as advised in my last. What respects the Western Boundaries of this Country and the respective Ideas of the French & spanish Governments on that head may be new to you and necessary to be informed of, in case of success in our pending negotiations.
The Spanish officers in this Country, aware of the immense importance of that part of Louisiana to the West of the Mississippi; as well intrinsically, as on account of the access it affords by many Rivers to the Frontiers of New Mexico, have strongly urged to the Court of Madrid the necessity of proposing to the U. S. the Cession of the Two Floridas for the right Bank of the Mississippi, in case we obtain it of France, and they even flatter themselves with the hope of success. It must be needless to point out to you the immense difference there is in the Value of the two Countries, that the Western Part of Louisiana is valuable in every respect, that it abounds with every advantage of Soil, Situation, navigable Waters has an immense Indian Trade & by keeping both sides we run no risk from bad Neighbors; while the other is almost barren & has only the Port of Pensacola which may be thought a valuable acquisition, and by its situation being surrounded almost by our Possessions must become ours whenever it may suit our Purpose to demand it, or what is more probable may in a short time on account of the great Expence and little benefit derived by Spain from retaining it, be offered us without an equivalent. You will I hope excuse me and impute it only to the desire I entertain of being useful where I presume to advise, that in case the Government is successful in obtaining Louisiana not a moment should be lost in taking possession of it, that Circumstances may not occur which might render that measure afterwards more expensive & difficult.
The French & Spanish Officers here are at open variance on account of the Presumption of the one & firmness of the other in resisting all attempts at encroachments on their authority, and in this state of things, the Interests of Spain & the United States being looked on as the same as it is supposed they must be equally prejudiced by the views of France, I enjoy with all the Spanish authorities a degree of confidence almost unlimited and am consulted almost on all occasions that occur. I have given General Dayton who remained here near 6 Weeks a great many details which I was fearful to trouble you with, and from him you will be able to learn many things respecting the state of affairs & temper of mens minds which it would be too tedious to commit to Paper.
I am instructed to inform you that the Governor & Intendant tho well disposed to grant the request made by Genl. Wilkinson for permission to send two Vessels in the Spring and Autumn to our settlements on the mobille River, do not think themselves possessed of sufficient authority to comply with his Wish without consulting the Court, as they are fearful of committing themselves by granting any thing unusual at a moment when negotiations are supposed to be pending on the subject, and their answer to the General’s Letter shews their readiness to permit any thing for the use of the U. S. being transported from hence whenever permission shall be demanded. I take the Liberty of recommending that in future any thing destined for the Tombigbee should be deposited here, where Care can be taken of it ’till wanted, which will save the great Expence hitherto incurred of Transportation to Loftuss heights & back to this Place, by which in addition to Expence a great risk is incurred and no good purpose answered. I have the Honor to remain with respect Sir Your most obedient & most humble Servant
Daniel Clark
 

   
   RC and enclosure (DNA: RG 59, CD, New Orleans, vol. 1). RC marked “(duplicate)”; docketed by Wagner as received 20 Sept. For surviving enclosure, see n. 1.



   
   Of the “memorandums” enclosed by Clark, only a “Statement of the Population, Stock, and Lands granted in the District of Atacapas, agreeable to the return made in July of this Year” (1 p.) apparently survives.



   
   Clark to JM, 21 July 1803.



   
   Jonathan Dayton (1760–1824), a Princeton-educated New Jersey lawyer, had been a soldier in the American Revolution and participated in the Constitutional Convention of 1787. He served four terms in the U.S. House of Representatives (1791–99), twice as Speaker, and one term in the U.S. Senate (1799–1805). A great speculator in public lands and securities, Dayton supported the Louisiana Purchase. Implicated in Aaron Burr’s conspiracy to detach the West from the U.S., Dayton was charged with treason in the spring of 1807, although the charges were dropped some months later (Harrison, Princetonians, 1776–1783, pp. 31–42).


